Appeal from a decision of the Unemployment Appeal Board, September 28, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s decision that claimant voluntarily left his position as a maintenance worker without good cause. The undisputed evidence establishes that claimant refused his supervisor’s request to perform duties which were part of his job and, when told that if he did not like it he could leave, promptly left the work site. Under these facts, the Board’s decision must be upheld.
Mikoll, J. P, Mercure, Crew III, Yesawich Jr. and Peters, JJ, concur. Ordered that the decision is affirmed, without costs.